
	
		II
		111th CONGRESS
		2d Session
		S. 2981
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2010
			Ms. Snowe (for herself
			 and Mr. Thune) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To reevaluate and redirect the stimulus.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reevaluate and Redirect the
			 Stimulus Act of 2010.
		2.OMB
			 certificationNot later 15
			 days after the date of enactment of this Act, the Director of the Office of
			 Management and Budget (referred to in this Act as the Director)
			 shall provide to Congress—
			(1)a list of programs that have unobligated
			 stimulus funds provided under the American Reinvestment and Recovery Act of
			 2009 and the amounts that are unobligated; and
			(2)a list of stimulus funds that remain
			 unobligated that the Director recommends be redirected toward more effective
			 programs to either assist displaced workers or spur job creation in 2010 with a
			 breakdown of the amounts of unobligated funds that could be reprogrammed by
			 program.
			
